67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alee LESSANE, Plaintiff--Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant--Appellee.
No. 93-2479.
United States Court of Appeals, Fourth Circuit.
Argued July 10, 1995.Decided Sept. 26, 1995.

ARGUED:  Barbara Von Euler, KATHLEEN SHANNON GLANCY, P.A., Wilmington, North Carolina, for Appellant.
Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.  ON BRIEF:  J. Douglas McCullough, United States Attorney, Raleigh, North Carolina, for Appellee.
Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Alee Lessane filed applications for Disability Insurance Benefits and Supplemental Security Income on February 16, 1991, alleging that she had been disabled since July 17, 1990.  She last worked as a housekeeper.  Lessane contended that she was suffering at various times and in varying degrees from:  pain and weakness in her neck and back, recurring gastrointestinal viruses, hypertension, headaches, dizziness, blurred vision, difficulty in grasping objects, pain in her right hand and in her left foot, depression, lumbar myositis, and sleep difficulty.


2
After both applications were denied, a hearing was held by the Administrative Law Judge (ALJ), who rejected her claims.  The ALJ found not credible Lessane's statement regarding the severity of her impairments.  While he found that Lessane is unable to perform her past relevant work as housekeeper, he concluded that she has the residual functional capacity to perform sedentary work.  When the Appeals Council denied her request for review, Lessane filed this action.  The district court reviewed the record and concluded that the Secretary's findings of fact are supported by substantial evidence and that the Secretary applied the correct law.  Accordingly, the court granted the Secretary's motion for judgment on the pleadings.


3
We have reviewed the record and considered the arguments advanced by the parties.  For the reasons carefully and thoroughly given by the district court, see Lessane v. Shalala, No. 93-9-Civ.7-D (Oct. 13, 1993 E.D.N.C.), we affirm.

AFFIRMED